DECISION
The High Court convened at the Courthouse in Fagatogo on Thursday November 12, 1936 at 9:00 a.m. to hear the above entitled action before Chief Justice WOOD, District Judges PULETU and MULI
In the case of Maluia v. Fanene (High Court 1908) the point at issue was the ownership of the lands “Lalotoga” and “Asofitu.”
Seigafo testified in this case on behalf of “Fanene” and his testimony was: that although Seigafo had formerly *536owned these lands, he had given them absolutely (to) to Fanene.
In the present case Simi Yandall, a young boy, comes before the Court as a claimant for the name Seigafo. Fanene objects to the name being given to anyone.
It appears by the testimony of Seigafo that there has been no holder of that name in American Samoa for thirty six years, and the only reason advanced for the appointment of a new holder of the name is that there should be some matai to look after the family lands.
As it appears by the testimony of Seigafo himself that there are no lands of the family to be looked after and as there has been no holder of the name in American Samoa for over thirty six years, it would seem that to appoint a holder of the name at this time would be equivalent to throwing a match upon a fire which has long ago burnt out.
It is further the conviction of this court that the proponent of this name, who is a very young man and who is the great, great, great grandson of a former holder of the name (if the testimony of Seigafo can be believed) would be but a tool in the hands of some old chiefs in the Village of Nuuuli and Fagatogo to endeavor to get possession of the lands in Nuuuli (Asofitu and Lalotoga) many years ago perhaps owned by the name Seigafo.
The Court accordingly will not appoint a Seigafo and assesses cost of $25.00 upon the proponent — $10.00 for hearing Seigafo’s testimony in August 1935 and $15.00 for the session of court held 12 November 1936.